Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
   Application/Control Number: 16/260,421 Page 6 Art Unit: 4143 

 The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 

A person shall be entitled to a patent unless – 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention. 



Claims 1-2, 8-10, 12-13, 19-20, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choon Leong Lou. (US 8035405 B2, hereinafter Lou).

Regarding claim 1, Lou teaches a probing apparatus, comprising: a housing configured to define a testing chamber; (the probing apparatus 100 comprises a housing 40 configured to define a testing chamber 42, Col 3, lines 29-31, Figure 3-4)  a device holder positioned on the housing and configured to hold 5and support at least one device under test; (a movable three-axes stand 70 positioned in the housing 40, a device holder 60 positioned in the housing 40 and configured to receive at least one semiconductor device 62 under test  the integrated circuit device, Col 3, lines 31-35, Figure 3-4),a platen positioned on the housing and configured to retain at least one probe; a card holder positioned on the platen and configured to hold a probe card including the probe; (a platen 50 positioned on the housing 40 and configured to retain at least one probe card 10 by a stage 30 is a card holder, Col 3, lines 37-39, Figure 3-4) and 10at least one flow line positioned in the card holder, wherein the flow line is configured to flow a fluid therein to adjust the temperature of the device under test (at least one flow line 52 positioned in the platen 50, wherein the flow line 52 is configured to flow a fluid therein to adjust the temperature of the platen 50, Col 3, lines 39-42, Figure 3-4,the platen 50 may include a plurality of plates, and the flow line 52 is positioned on one of the plates Col 3, lines 62-63, Figure 4).

Regarding claim 2, Lou teaches the probing apparatus of claim 1, further comprising: a temperature controller configured to control the temperature of 15the device under test at a predetermined temperature. (A probing apparatus for semiconductor devices according to this aspect of the present invention comprises a housing
configured to define a testing chamber, a device holder positioned
in the housing and configured to receive at least one device under test, a temperature-controller positioned in the device holder and configured to control the temperature of the device holder, Col 2, lines 14-20. A temperature-controller 164 is the heater positioned in the device holder 160 and configured to control the temperature of the device holder 160, Col 4, lines 20-22, Figure 5).

Regarding claim 8, Lou teaches the probing apparatus of claim 1, wherein the card holder comprises a plurality of plates, and the flow line is formed by the plates 10of the card holder. (the platen 50 may include a plurality of plates, and the flow line 52 is positioned on one of the plates Col 3, lines 62-63, Figure 4)

Regarding claim 9, Lou teaches the probing apparatus of claim 1, wherein the card holder is integrated with the probe card. (a platen 50 positioned on the housing 40 and configured to retain at least one probe card 10 by a stage 30 is card holder, Col 3, lines 37-39, Figure 3-4).

Regarding claim 10, Lou teaches the probing apparatus of claim 1, wherein the flow line includes at least one inlet and one outlet, and the fluid is a gas, a liquid, 15or a mixture thereof (the flow line 52 includes at least one inlet and one outlet, and the fluid 60
flowing in the flow line 52 is gas, liquid, or a mixture thereof. Col 3, lines 59-62).

Regarding claim 12, Lou teaches a probing apparatus, comprising: a housing configured to define a testing chamber; (the probing apparatus 100 comprises a housing 40 configured to define a testing chamber 42, Col 3, lines 29-31, Figure 3-4)  
20a device holder positioned on the housing and configured to hold and support at least one device under test; (a movable three-axes stand 70 positioned in the housing 40, a device holder 60 positioned in the housing 40 and configured to receive at least one semiconductor device 62 under test is the integrated circuit device, Col 3, lines 31-35, Figure 3-4), a platen positioned on the housing and configured to retain at least one probe; a card holder positioned on the platen and configured to hold a 25probe card including the probes; and (a platen 50 positioned on the housing 40 and configured to retain at least one probe card 10 by a stage 30 is a card holder, Col 3, lines 37-39, Figure 3-4) 28US10858 at least one flow line positioned in the card holder, wherein a first flow line is configured to flow a first fluid therein to adjust the temperature of the device under test, and a second flow line is configured to flow a second fluid therein to adjust the temperature of 5the probe card. (at least one flow line 52 positioned in the platen 50, wherein the flow line 52 is configured to flow a fluid therein to adjust the temperature of the platen 50, Col 3, lines 39-42, Figure 3-4, the platen 50 may include a plurality of plates, and the flow line 52 is positioned on one of the plates Col 3, lines 62-63, Figure 4).

Regarding claim 13, Lou teaches the probing apparatus of claim 12, further comprising: a temperature controller configured to control the temperature of the device under test at a first predetermined temperature and to control the temperature of the probe card at a second predetermined 10temperature. (A probing apparatus for semiconductor devices according to this aspect of the present invention comprises a housing configured to define a testing chamber, a device holder positioned in the housing and configured to receive at least one device under test, a temperature-controller positioned in the device holder and configured to control the temperature of the device holder, Col 2, lines 14-20. A temperature-controller 164 is the heater positioned in the device holder 160 and configured to control the temperature of the device holder 160, Col 4, lines 20-22, Figure 5).

Regarding claim 19, Lou teaches the probing apparatus of claim 12, wherein the card holder comprises a plurality of plates, and the flow lines are formed by 10the plates of the card holder. (the platen 50 may include a plurality of plates, and the flow line 52 is positioned on one of the plates Col 3, lines 62-63, Figure 4).

Regarding claim 20, Lou teaches the probing apparatus of claim 12, wherein the flow lines include at least one inlet and one outlet, and the first fluid and the second fluid are respectively a gas, a liquid, or a mixture thereof. (the flow line 52 includes at least one inlet and one outlet, and the fluid 60 flowing in the flow line 52 is gas, liquid, or a mixture thereof. Col 3, lines 59-62).

Regarding claim 22, Lou teaches the probing apparatus of claim 12, wherein the card holder is integrated with the probe card. (a platen 50 positioned on the housing 40 and configured to retain at least one probe card 10 by a stage 30 is card holder, Col 3, lines 37-39, Figure 3-4).


 Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 

    A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5, 7,14-16,18 are rejected under 35 U.S.C. 103 as being unpatentable over Choon Leong Lou. (US 8035405 B2, hereinafter Lou) and in view of Sugiyama et al. (US 7332918 B2, hereinafter Sugiyama) 

Regarding claim 3, Lou teaches the probing apparatus of claim 2,
Lou is silent on wherein the temperature controller comprises a heater and/or a cooler.

Sugiyama teaches wherein the temperature controller comprises a heater and/or a cooler. (The probing stage includes a heater to heat an object to be
tested, among the plurality of objects to be tested, with which the plurality of probes of the probe card come into electrical contact, and a temperature sensor to measure at least one of a temperature of the heater and the temperatures
of the objects to be tested, and prior to testing the electrical characteristics of the object to be tested, the object to be tested is maintained at a predetermined temperature by the heater and temperature sensor. A heat exchanger to cool the object to be tested is further provided, and prior to testing the electrical characteristics of the object to be tested, the object to be tested is maintained at a predetermined temperature by the heater, temperature sensor, and heat exchanger, Col 4, 53-63).

Lou is analogous to the claimed invention because it is pertinent to the claim invention a probing apparatus for semiconductor devices using pressurized fluid with the benefits of temperature uniformity of the platen with objects positioned thereon within a temperature range and preventing local thermal expansion of the platen. (Lou, lines 43-48). Sugiyama is considered analogous to the claimed invention because it pertains to a prober and a probing method with the benefits of accurately perform temperature control of an object to be tested in a probe test. (Col 2, lines 23-26)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lou probing apparatus to incorporate Sugiyama prober and probing method with the benefits of accurately performing temperature control of an object to be tested. (Col 2, lines 23-26).


Regarding claim 4, Lou teaches the probing apparatus of claim 2,
Lou does not teach the probing apparatus further comprising: a transfer conduit coupling the temperature controller to the flow 20line positioned in the card holder.

Sugiyama teaches the probing apparatus further comprising: a transfer conduit coupling the temperature controller to the flow 20line positioned in the card holder. (The main chuck 6 can further have a heat exchanger 20 to cool the object to be tested. The heat exchanger 20 includes a fluid supply/drain channel 20a and fluid supply unit 20b. A fluid having high thermal conductivity is circulated in the fluid supply/drain channel 20a, so that the object to be tested which is heated by the heater is cooled. When testing the electrical characteristics of, e.g., an integrated circuit which generates heat to reach a high temperature, the heat exchanger 20 is used to prevent overheating of the object to be tested. The prober according to this embodiment has a temperature controller 27. The temperature controller is connected to the respective heaters 18, respective temperature sensors 19, and heat exchanger 20. The temperature controller 27 controls.
at least either the heaters or heat exchanger on the basis of the detection results of the temperature sensors 19, so that the object to be tested is set to a predetermined temperature (Col 6, lines 61-67 and Col 7, lines 1-11, Figure -2).

	Lou is analogous to the claimed invention because it is pertinent to the claim invention a probing apparatus for semiconductor devices using pressurized fluid with the benefits of temperature uniformity of the platen with objects positioned thereon within a temperature range and preventing local thermal expansion of the platen. (Lou, lines 43-48). Sugiyama is considered analogous to the claimed invention because it pertains to a prober and a probing method with the benefits of accurately perform temperature control of an object to be tested in a probe test. (Col 2, lines 23-26).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lou probing apparatus to incorporate Sugiyama prober and probing method with the benefits of accurately performing temperature control of an object to be tested. (Col 2, lines 23-26).


Regarding claim 5, combination of Lou and Sugiyama teaches the probing apparatus of claim 4, Lou further teaches wherein the temperature controller controls the temperature of the fluid according to a temperature prober so the temperature of device under test maintains at the predetermined temperature. (To initiate the electrical testing, the integrated circuit device is positioned on a device holder with temperature controlling unit, which adjusts the temperature of the device
under test according to the predetermined testing temperature, Col 1, lines 27-31. a temperature-controller 164 is the heater positioned in the device holder 160 and configured to control the temperature of the device holder 160, a platen 150 positioned on the housing 140 and configured to retain at least one probe
120 by a stage 110 is a probe holder, and at least one flow 25 line 152 positioned in the platen 150, wherein the flow line 152 is configured to flow a fluid therein to adjust the temperature of the platen 50. Col 4, lines 20-27, Figure 5).

Regarding claim 7, combination of Lou and Sugiyama teaches the probing apparatus of claim 4, Lou further teaches wherein the temperature 5controller controls the temperature of the fluid according to a preset configuration so the temperature of the device under test maintains at the predetermined temperature. (To initiate the electrical testing, the integrated circuit device is positioned on a device holder with temperature controlling unit, which adjusts the temperature of the device
under test according to the predetermined testing temperature, Col 1, lines 27-31).

Regarding claim 14, Lou teaches the probing apparatus of claim 13,
Lou is silent on wherein the temperature controller comprises a heater and/or a cooler.

Sugiyama teaches wherein the temperature controller comprises a heater and/or a cooler. (The probing stage includes a heater to heat an object to be
tested, among the plurality of objects to be tested, with which the plurality of probes of the probe card come into electrical contact, and a temperature sensor to measure at least one of a temperature of the heater and the temperatures
of the objects to be tested, and prior to testing the electrical characteristics of the object to be tested, the object to be tested is maintained at a predetermined temperature by the heater and temperature sensor. A heat exchanger to cool the object to be tested is further provided, and prior to testing the electrical characteristics of the object to be tested, the object to be tested is maintained at a predetermined temperature by the heater, temperature sensor, and heat exchanger, Col 4, 53-63).

Lou is analogous to the claimed invention because it is pertinent to the claim invention a probing apparatus for semiconductor devices using pressurized fluid with the benefits of temperature uniformity of the platen with objects positioned thereon within a temperature range and preventing local thermal expansion of the platen. (Lou, lines 43-48). Sugiyama is considered analogous to the claimed invention because it pertains to a prober and a probing method with the benefits of accurately perform temperature control of an object to be tested in a probe test. (Col 2, lines 23-26)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lou probing apparatus to incorporate Sugiyama prober and probing method with the benefits of accurately performing temperature control of an object to be tested. (Col 2, lines 23-26).

Regarding claim 15, Lou teaches the probing apparatus of claim 13,
Lou does not teach the probing apparatus further comprising: a transfer conduit coupling the temperature controller to the flow 20line positioned in the card holder.

 Sugiyama teaches the probing apparatus further comprising: a transfer conduit coupling the temperature controller to the flow 20line positioned in the card holder. (The main chuck 6 can further have a heat exchanger 20 to cool the object to be tested. The heat exchanger 20 includes a fluid supply/drain channel 20a and fluid supply unit 20b. A fluid having high thermal conductivity is circulated in the fluid supply/drain channel 20a, so that the object to be tested which is heated by the heater is cooled. When testing the electrical characteristics of, e.g., an integrated circuit which generates heat to reach a high temperature, the heat exchanger 20 is used to prevent overheating of the object to be tested. The prober according to this embodiment has a temperature controller 27. The temperature controller is connected to the respective heaters 18, respective temperature sensors 19, and heat exchanger 20. The temperature controller 27 controls.at least either the heaters or heat exchanger on the basis of the detection results of the temperature sensors 19, so that the object to be tested is  set to a predetermined temperature (Col 6, lines 61-67 and Col 7, lines 1-11, Figure -2).

Lou is analogous to the claimed invention because it is pertinent to the claim invention a probing apparatus for semiconductor devices using pressurized fluid with the benefits of temperature uniformity of the platen with objects positioned thereon within a temperature range and preventing local thermal expansion of the platen. (Lou, lines 43-48). Sugiyama is considered analogous to the claimed invention because it pertains to a prober and a probing method with the benefits of accurately perform temperature control of an object to be tested in a probe test. (Col 2, lines 23-26).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lou probing apparatus to incorporate Sugiyama prober and probing method with the benefits of accurately performing temperature control of an object to be tested. (Col 2, lines 23-26).

Regarding claim 16, combination of Lou and Sugiyama teaches the probing apparatus of claim 15, Luo further teaches wherein the temperature controller controls the temperature of the fluid according to a temperature prober so the temperature of device under test maintains at the predetermined temperature. (To initiate the electrical testing, the integrated circuit device is positioned on a device holder with temperature controlling unit, which adjusts the temperature of the device under test according to the predetermined testing temperature, Col 1, lines 27-31. a temperature-controller 164 is the heater positioned in the device holder.
160 and configured to control the temperature of the device holder 160, a platen 150 positioned on the housing 140 and configured to retain at least one probe
120 by a stage 110 is a probe holder, and at least one flow 25 line 152 positioned in the platen 150, wherein the flow line 152 is configured to flow a fluid therein to adjust the temperature of the platen 50. Col 4, lines 20-27, Figure 5).


Regarding claim 18, combination of Lou and Sugiyama teaches the probing apparatus of claim 15, Lou further teaches wherein the temperature 5controller controls the temperature of the fluid according to a preset configuration so the temperature of the device under test maintains at the predetermined temperature. (To initiate the electrical testing, the integrated circuit device is positioned on a device holder with temperature controlling unit, which adjusts the temperature of the device
under test according to the predetermined testing temperature, Col 1, lines 27-31).


Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Choon Leong Lou. (US 8035405 B2, hereinafter Lou) and in view of Sugiyama et al. (US 7332918 B2, hereinafter Sugiyama) as applied to claim 4 and claim 15 above, and further in view of Tsai et al. (US 20110295539 A1, hereinafter Tsai).


Regarding claim 6, the combination of Lou and Sugiyama teaches the probing apparatus of claim 4, however both are silent on wherein the temperature 27US10858 controller controls the temperature of the fluid according to an infrared temperature sensor so the temperature of device under test maintains at the predetermined temperature.

Tsai teaches wherein the temperature 27US10858 controller controls the temperature of the fluid according to an infrared temperature sensor so the temperature of device under test maintains at the predetermined temperature, (The present disclosure is embodied in a method and apparatus for directly measuring, in a non-contact manner the temperature of a device under test (DUI), is a wafer while it is being thermally processed. The method and apparatus include incorporating one or more infrared detectors in a thermal process oven. The one or more infrared detectors allow the direct measurement of the temperature of the die or an area of the die during thermal processing of the wafer by sensing the infrared radiation emitted off the wafer in a certain radiation range. Figure 3 is a schematic drawing illustrating a thermal process chamber 10 having a radiation source 40, a transmissive plate 50, a wafer 20, and an infrared radiation detector or radiation detector 80, [0012], [0013]   lines 1-4, Figure 3).

Lou is analogous to the claimed invention because it is pertinent to the claim invention a probing apparatus for semiconductor devices using pressurized fluid with the benefits of temperature uniformity of the platen with objects positioned thereon within a temperature range and preventing local thermal expansion of the platen. (Lou, lines 43-48). Sugiyama is considered analogous to the claimed invention because it pertains to a prober and a probing method with the benefits of accurately perform temperature control of an object to be tested in a probe test. (Col 2, lines 23-26). 
Tsai is considered analogous to the claimed invention because it pertains to an apparatus and method for measuring the intra-die temperature with the benefits of using the method for any semiconductor device, electronic package, or any component of an electronic package to heat, irradiate, dry, or cure the wafer, semiconductor device, electronic package, or any component of the electronic package ([0013], Lines 18-22).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified both Lou and Sugiyama probing apparatus to incorporate Tsai probing method with the benefits of accurately measuring the intra-die temperature for any semiconductor device, electronic package, or any component of an electronic package to heat, irradiate, dry, or cure the wafer, semiconductor device, electronic package, or any component of the electronic package ([0013], Lines 18-22).


Regarding claim 17, the combination of Lou and Sugiyama teaches the probing apparatus of claim 15, however both are silent on wherein the temperature controller controls the temperature of the first fluid and the second fluid according to an infrared temperature sensor so the 25temperature of device under test maintains at the first predetermined temperature, and the temperature of the probe card maintains at the 29US10858 second predetermined temperature.

Tsai teaches wherein the temperature 27US10858 controller controls the temperature of the fluid according to an infrared temperature sensor so the temperature of device under test maintains at the predetermined temperature, (The present disclosure is embodied in a method and apparatus for directly measuring, in a non-contact manner the temperature of a device under test (DUI), is a wafer while it is being thermally processed. The method and apparatus include incorporating one or more infrared detectors in a thermal process oven. The one or more infrared detectors allow the direct measurement of the temperature of the die or an area of the die during thermal processing of the wafer by sensing the infrared radiation emitted off the wafer in a certain radiation range. Figure 3 is a schematic drawing illustrating a thermal process chamber 10 having a radiation source 40, a transmissive plate 50, a wafer 20, and an infrared radiation detector or radiation detector 80, [0012], [0013]   lines 1-4, Figure 3).

Lou is analogous to the claimed invention because it is pertinent to the claim invention a probing apparatus for semiconductor devices using pressurized fluid with the benefits of temperature uniformity of the platen with objects positioned thereon within a temperature range and preventing local thermal expansion of the platen. (Lou, lines 43-48). Sugiyama is considered analogous to the claimed invention because it pertains to a prober and a probing method with the benefits of accurately perform temperature control of an object to be tested in a probe test. (Col 2, lines 23-26). 
Tsai is considered analogous to the claimed invention because it pertains to an apparatus and method for measuring the intra-die temperature with the benefits of using the method for any semiconductor device, electronic package, or any component of an electronic package to heat, irradiate, dry, or cure the wafer, semiconductor device, electronic package, or any component of the electronic package ([0013], Lines 18-22).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified both Lou and Sugiyama probing apparatus to incorporate Tsai probing method with the benefits of accurately measuring the intra-die temperature for any semiconductor device, electronic package, or any component of an electronic package to heat, irradiate, dry, or cure the wafer, semiconductor device, electronic package, or any component of the electronic package ([0013], Lines 18-22).


Claims 11 and, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Choon Leong Lou. (US 8035405 B2, hereinafter Lou) and in view of Tsai et al. (US 20110295539 A1, hereinafter Tsai).

Regarding claim 11, Lou teaches the probing apparatus of claim 1
Lou is silent on wherein the device holder further comprises a transparent cover.
Tsai teaches wherein the device holder further comprises a transparent cover. (In one embodiment, the radiation detector 80 is mounted outside a viewport window
75 of the RIP chamber 10. [ 0017], lines 6-8, Figure 3)

Lou is analogous to the claimed invention because it is pertinent to the claim invention a probing apparatus for semiconductor devices using pressurized fluid with the benefits of temperature uniformity of the platen with objects positioned thereon within a temperature range and preventing local thermal expansion of the platen. (Lou, lines 43-48). Tsai is considered analogous to the claimed invention because it pertains to an apparatus and method for measuring the intra-die temperature with the benefits of using the method for any semiconductor device, electronic package, or any component of an electronic package to heat, irradiate, dry, or cure the wafer, semiconductor device, electronic package, or any component of the electronic package ([0013], Lines 18-22).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  Lou probing apparatus to incorporate Tsai probing method with the benefits of accurately measuring the intra-die temperature for any semiconductor device, electronic package, or any component of an electronic package to heat, irradiate, dry, or cure the wafer, semiconductor device, electronic package, or any component of the electronic package ([0013], Lines 18-22).

Regarding claim 21, Lou teaches the probing apparatus of claim 12
Lou is silent on wherein the device holder further comprises a transparent cover.
Tsai teaches wherein the device holder further comprises a transparent cover. (In one embodiment, the radiation detector 80 is mounted outside a viewport window
75 of the RIP chamber 10. [ 0017], lines 6-8, Figure 3)

Lou is analogous to the claimed invention because it is pertinent to the claim invention a probing apparatus for semiconductor devices using pressurized fluid with the benefits of temperature uniformity of the platen with objects positioned thereon within a temperature range and preventing local thermal expansion of the platen. (Lou, lines 43-48). Tsai is considered analogous to the claimed invention because it pertains to an apparatus and method for measuring the intra-die temperature with the benefits of using the method for any semiconductor device, electronic package, or any component of an electronic package to heat, irradiate, dry, or cure the wafer, semiconductor device, electronic package, or any component of the electronic package ([0013], Lines 18-22).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  Lou probing apparatus to incorporate Tsai probing method with the benefits of accurately measuring the intra-die temperature for any semiconductor device, electronic package, or any component of an electronic package to heat, irradiate, dry, or cure the wafer, semiconductor device, electronic package, or any component of the electronic package ([0013], Lines 18-22).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Mori Chikaomi (JP2006108456A, hereinafter Chikaomi) invention relates to a probe apparatus, and more particularly, to a probe apparatus that contacts a probe pin with a temperature-adjusted inspection object (a semiconductor wafer) and measures electrical characteristics of the inspection object. Chikaomi apparatus and aims to stabilize the Z displacement of a probe pin at the time of a high temperature test or a low temperature test at an early stage and improve the throughput of a device test using the probe apparatus. In particular, an object is to quickly stabilize the Z displacement of the probe pin due to thermal expansion or thermal contraction of the probe card support portion supporting the probe card.

Kim Woo Yeal et al. (KR20180009090) The embodiments of the present invention relate to a chuck for supporting a substrate and a probe station having the chuck. And more particularly, to a chuck for supporting a wafer in order to perform an electrical inspection on a wafer on which semiconductor elements are formed using a probe card, and a probe station having the chuck. The chuck for supporting a substrate comprises: a top plate having an upper surface on which a wafer is mounted; a heater unit disposed below the top plate and heating the top plate; a cooling unit disposed below the heater unit, formed with a cooling flow path through which a cooling fluid is circulated therein, and cooling the top plate such that the wafer maintains a predetermined eutectic temperature; and a diffusion plate disposed between the heater unit and the cooling unit. The diffusion plate has a plurality of fluid injection holes communicating with the cooling flow path, and the fluid injection holes uniformly inject the cooling fluid supplied from the cooling unit toward the heater unit. Accordingly, the cooling fluid with a uniform temperature distribution can is provided to the top plate, and thus a temperature distribution of the top plate and the wafer is uniformly formed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILARA SULTANA whose telephone number is (571)272-3861. The examiner can normally be reached Mon-Fri, 9 AM-5:30 PM.
		Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on (571) 272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DILARA SULTANA/Examiner, Art Unit 2867                                                                                                                                                                                                        

/HUY Q PHAN/Supervisory Patent Examiner, Art Unit 2867